Citation Nr: 0429969	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  01-07 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-operative 
residuals of degenerative disc disease and arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	David E. Boelzner, Esq. and 
Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The appellant served on active duty from November 1960 to 
August 1962.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of the April 27, 2004 Order of United States 
Court of Appeals for Veterans Claims (Court).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On October 4, 2002, the Board issued a decision denying 
service connection for post-operative residuals of 
degenerative disc disease and arthritis of the lumbar spine.  
The appellant sought further review of the Board's decision.  
On April 27, 2004, the Court issued an Order, which vacated 
the Board's October 2002 decision and granted the parties' 
joint motion to remand the appeal to the Board.  

The Court's Order directs further development and 
readjudication of the claim consistent with the bases set 
forth in the joint motion for remand, which essentially 
concern the adequacy of notification required by the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), as amended, VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), and controlling precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  At minimum, 
VCAA requires that VA inform a claimant about information and 
evidence (1) required to substantiate the claim; (2) of 
record and not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.    
  



In consideration of the foregoing, this claim is remanded to 
the RO, via the AMC in Washington, D.C., for the following 
actions:

1.  As the Board's October 2002 decision 
has been vacated by the Court, on remand, 
the claim of entitlement to service 
connection for post-operative residuals 
of degenerative disc disease and 
arthritis of the lumbar spine is to be 
adjudicated anew, after a VCAA notice is 
issued and any further appropriate 
evidentiary development is undertaken.  
Accordingly, ensure that all notice and 
assistance provisions of the VCAA, VA 
regulations implementing VCAA, and all 
controlling precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), are met before further 
adjudication of the claim.   

At minimum, the notice is to inform the 
appellant about information and evidence 
(a) required to substantiate the claim; 
(b) of record and not of record that is 
necessary to substantiate the claim; (c) 
that VA will seek to provide; and (d) 
that the claimant is expected to provide.  
It also should ask the appellant whether 
he has any evidence in his possession 
that pertains to the claim.  

Further evidentiary development, which 
could include a VA compensation and 
pension medical examination, should be 
conducted as appropriate following such 
notification.  Any such development is to 
be consistent the Court's April 27, 2004 
Order and the Joint Motion for Remand, 
dated in April 2004.  



2.  After completion of the above, review 
the claims folder again to determine 
whether service connection is warranted 
for the claimed lumbar spine disorder(s).  
Readjudicate the claim.    

3.  If the decision is adverse to the 
veteran, and if the veteran perfects a 
timely appeal of the RO decision to the 
Board, then forward the claim to the 
Board for further appellate review.      

The appellant is not required to take action in response to 
this order, but has the right to submit additional evidence 
and argument on the matter(s) the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




